Exhibit 99.1 Prestige Brands Holdings, Inc. Reports First Quarter Fiscal 2008 Results Irvington, NY, August 7, 2007—Prestige Brands Holdings, Inc. (NYSE-PBH), a consumer products company with a diversified portfolio of well known brands, today announced results for the first quarter of fiscal year 2008 which ended on June 30, 2007. Total revenues for the first fiscal quarter ended June 30, 2007 were $78.6 million, 4% higher than total revenues of $75.9 million in the first quarter of fiscal 2007. First quarter revenues benefited from sales of the Wartner® line of wart treatment products which was acquired in September 2006. Excluding the effects of this acquisition, revenues declined by less than 1%. Operating income of $23.1 million was $0.2 million, or 1% less than the comparable period’s operating income of $23.3 million.The reduction in operating income was due to increases in advertising and promotion, G&A, and amortization expenses which more than offset the $1.7 million increase in gross profit which resulted from the increase in revenues. Net income for the first quarter ended June 30, 2007 was $8.3 million, or $0.17 fully diluted earnings per share, equal to the prior year comparable period. Results by Segment for the First Quarter Ended June 30, 2007 Revenues of $42.4 million in the over-the-counter health care products segment were 7% higher than the prior year comparable period’s revenues of $39.6 million. Excluding the impact of the Wartner acquisition, organic sales for this segment declined by 1%. Compound W® wart treatment products and Little Remedies® pediatric products each posted an increase over the prior year first fiscal quarter while Chloraseptic® and Clear Eyes® posted declines. In addition, after three quarters of strong growth, The Doctor’s® line of oral care products was negatively affected by competitive pressure from both branded and private label items resulting in a revenue decline for this brand compared to the first quarter of fiscal 2007. Revenues for the Household products segment were $29.9 million, or 1% below the prior year comparable period sales of $30.1 million. Single digit increases were posted by the Comet® line, the Company’s largest brand, and by Spic and Span® household cleaner. Comet™ Spray Gel Mildew Stain Remover, the segment’s newest product, continued to gain distribution following its introduction at the end of the fourth quarter of fiscal 2007. These increases were offset by a decline in the Chore Boy® household scrubber line. Revenues for the Personal Care products segment increased 1%. Each of the three major brands in this segment, Cutex® nail polish remover, Prell® shampoo and Denorex® dandruff shampoo experienced sales increases over the prior year comparable quarter. At $6.3 million, this segment accounted for approximately 8% of first quarter revenues. Free Cash Flow Free cash flow is a “non-GAAP” financial measure as that term is defined by the Securities and Exchange Commission in Regulation G. Free cash flow is presented in this news release because management believes that it is a commonly used measure of liquidity, and is an indication of cash available for debt repayment and acquisition. The Company defines “free cash flow” as operating cash flow less capital expenditures. The Company’s free cash flow for the first quarter ended June 30, 2007 was $8.3 million, composed of operating cash flows of $8.4 million, less capital expenditures of $0.1 million.During the quarter, the Company repaid approximately $15.9 million of senior bank debt, bringing total debt to $447.5 million at June 30, 2007. Commentary “We are pleased with the overall sales improvement this period. Although underlying organic sales were down slightly, the trend improved from the back half of last year. We believe this indicates that we are taking the appropriate steps to deliver sustainable organic growth” said Mark Pettie, Chairman and CEO of Prestige Brands Holdings, Inc. “Our efforts toward this goal, which we discussed on our Quarter 4 FY 2007 earnings call, are beginning to gain traction, particularly in the areas of innovation, strengthened distribution, systematic cost reduction and international growth,” Mr. Pettie said. Conference Call The Company will host a conference call to review its first fiscal quarter results on Tuesday, August 7, 2007 at 9:00am EDT. The toll free number is 800-638-4817. International callers may dial 617-614- -2- 3943. The conference password is “prestige”. The Company will provide a live internet webcast of the call, as well as an archived replay, which can be accessed from the Investor Relations page of www.prestigebrandsinc.com. About Prestige Brands Holdings, Inc. Located in Irvington, New York, Prestige Brands Holdings, Inc. is a marketer and distributor of brand name over-the-counter health care, personal care and household cleaning products sold throughout the U.S., Canada, and in certain international markets. Key brands include Compound W® wart remover, Chloraseptic® sore throat treatment, New-Skin® liquid bandage, Clear Eyes® and Murine® eye care products, Little Remedies® pediatric over-the-counter products, The Doctor’s ® Night Guard™ dental protector, Cutex® nail polish remover, Comet® and Spic and Span® household cleaners, and other well-known brands. Forward Looking Statements Note: This news release contains "forward-looking statements" within the meaning of the federal securities laws and is intended to qualify for the Safe Harbor from liability established by the Private Securities Litigation Reform Act of 1995. "Forward-looking statements" generally can be identified by the use of forward-looking terminology such as "assumptions," "target," "guidance," "outlook," "plans," "projection," "may," "will," "would," "expect," "intend," "estimate," "anticipate," "believe, "potential," or "continue" (or the negative or other derivatives of each of these terms) or similar terminology. The "forward-looking statements" include, without limitation, statements regarding the outlook for Prestige Brands Holdings' market and the demand for its products, earnings per share, future cash flows from operations, future revenues and margin requirement and expansion, the success of new product introductions, growth in costs and expenses, and the impact of acquisitions, divestitures, restructurings and other unusual items, including Prestige Brands Holdings' ability to integrate and obtain the anticipated results and synergies from its acquisitions. These projections and statements are based on management's estimates and assumptions with respect to future events and financial performance and are believed to be reasonable, though are inherently uncertain and difficult to predict. Actual results could differ materially from those projected as a result of certain factors. A discussion of factors that could cause results to vary is included in the Company's Annual Report on Form 10-K and other periodic and other reports filed with the Securities and Exchange Commission. Contact: Dean Siegal 914-524-6819 -3- Prestige Brands Holdings, Inc. Consolidated Statements of Operations (Unaudited) Three Months Ended June 30 (In thousands, except share data) 2007 2006 Revenues Net sales $ 78,041 $ 75,567 Other revenues 570 356 Total revenues 78,611 75,923 Costs of Sales Costs of sales 37,322 36,325 Gross profit 41,289 39,598 Operating Expenses Advertising and promotion 7,786 7,402 General and administrative 7,646 6,434 Depreciation 124 220 Amortization of intangible assets 2,627 2,193 Total operating expenses 18,183 16,249 Operating income 23,106 23,349 Other income (expense) Interest income 187 185 Interest expense (9,874 ) (9,977 ) Total other income (expense) (9,687 ) (9,792 ) Income before income taxes 13,419 13,557 Provision for income taxes 5,099 5,301 Net income $ 8,320 $ 8,256 Basic earnings per share $ 0.17 $ 0.17 Diluted earnings per share $ 0.17 $ 0.17 Weighted average shares outstanding: Basic 49,660 49,372 Diluted 50,038 50,005 -4- Prestige Brands Holdings, Inc. Consolidated Balance Sheets (Unaudited) (In thousands) Assets June 30, 2007 March 31, 2007 Current assets Cash and cash equivalents $ 6,164 $ 13,758 Accounts receivable 37,115 35,167 Inventories 28,510 30,173 Deferred income tax assets 2,427 2,735 Prepaid expenses and other current assets 2,419 1,935 Total current assets 76,635 83,768 Property and equipment 1,437 1,449 Goodwill 310,947 310,947 Intangible assets 654,530 657,157 Other long-term assets 9,128 10,095 Total Assets $ 1,052,677 $ 1,063,416 Liabilities and Stockholders’ Equity Current liabilities Accounts payable $ 16,392 $ 19,303 Accrued interest payable 4,609 7,552 Income taxes payable 1,144 Other accrued liabilities 9,146 10,505 Current portion of long-term debt 3,550 3,550 Total current liabilities 34,841 40,910 Long-term debt 443,913 459,800 Other long-term liabilities 2,801 2,801 Deferred income tax liabilities 117,126 114,571 Total Liabilities 598,681 618,082 Stockholders’ Equity Preferred stock - $0.01 par value Authorized – shares Issued and outstanding – None Common stock - $0.01 par value Authorized – shares Issued – shares 501 501 Additional paid-in capital 379,685 379,225 Treasury stock, at cost – 57 shares at June 30, 2007 and 55 shares at March 31, 2007 (44 ) (40 ) Accumulated other comprehensive income 199 313 Retained earnings 73,655 65,335 Total stockholders’ equity 453,996 445,334 Total Liabilities and Stockholders’ Equity $ 1,052,677 $ 1,063,416 -5- Prestige Brands Holdings, Inc. Consolidated Statements of Cash Flows (Unaudited) Three Months Ended June 30 (In thousands) 2007 2006 Operating Activities Net income $ 8,320 $ 8,256 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization 2,750 2,413 Deferred income taxes 2,935 2,657 Amortization of deferred financing costs 780 825 Stock-based compensation 460 (9 ) Changes in operating assets and liabilities, net of the effects of purchases of businesses Accounts receivable (1,948 ) 5,841 Inventories 1,663 2,471 Prepaid expenses and other current assets (483 ) (2,181 ) Accounts payable (2,911 ) (13 ) Income taxes payable 1,144 (17 ) Accrued liabilities (4,302 ) 1,252 Net cash provided by operating activities 8,408 21,495 Investing Activities Purchases of equipment (111 ) (297 ) Net cash used for investing activities (111 ) (297 ) Financing Activities Repayment of long-term debt (15,887 ) (7,932 ) Purchase of common stock for treasury (4 ) (6 ) Net cash provided by (used for) financing activities (15,891 ) (7,938 ) Increase (decrease) in cash (7,594 ) 13,260 Cash - beginning of period 13,758 8,200 Cash - end of period $ 6,164 $ 21,460 Interest paid $ 11,973 $ 11,961 Income taxes paid $ 551 $ 2,609 -6- Three Months Ended June 30, 2007 Over-the-Counter Household Personal Healthcare Cleaning Care Consolidated Net sales $ 42,426 $ 29,345 $ 6,270 $ 78,041 Other revenues 542 28 570 Total revenues 42,426 29,887 6,298 78,611 Cost of sales 15,386 18,393 3,543 37,322 Gross profit 27,040 11,494 2,755 41,289 Advertising and promotion 5,881 1,628 277 7,786 Contribution margin $ 21,159 $ 9,866 $ 2,478 33,503 Other operating expenses 10,397 Operating income 23,106 Other (income) expense 9,687 Provision for income taxes 5,099 Net income $ 8,320 Three Months Ended June 30, 2006 Over-the-Counter Household Personal Healthcare Cleaning Care Consolidated Net sales $ 39,598 $ 29,738 $ 6,231 $ 75,567 Other revenues 356 356 Total revenues 39,598 30,094 6,231 75,923 Cost of sales 14,397 18,154 3,774 36,325 Gross profit 25,201 11,940 2,457 39,598 Advertising and promotion 5,426 1,689 287 7,402 Contribution margin $ 19,775 $ 10,251 $ 2,170 32,196 Other operating expenses 8,847 Operating income 23,349 Other (income) expense 9,792 Provision for income taxes 5,301 Net income $ 8,256 -7-
